IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-25,679-49


                           IN RE ARTHUR DAVID LOWE, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                  CAUSE NO. 507052 IN THE 183RD DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he wrote to the Harris County District Clerk

requesting an estimate of the cost to purchase copies of requested records, but received a response

citing to Section 552.028 of the Texas Government Code, stating that the Clerk’s Office did not have

to accept or comply with a request from a person imprisoned or confined in a correctional facility.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response stating whether he received a request from the Relator for a

statement of costs for his records. If the District Clerk received such a request, he shall state the
                                                                                                      2

nature of his response and, if available, provide a copy of the response. If the District Clerk received

such a request and did not respond, he shall provide his rationale for not responding. This application

for leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

appropriate response. Such response shall be submitted within 30 days of the date of this order.



Filed: August 11, 2021
Do not publish